DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 12-16 and 18-24 are pending in this application.  
	Claims 12-16, 18, 20, 21 and 24 are amended.

Claims 1-11 and 17 are cancelled.


Response to Arguments
Applicant’s arguments, see Remarks, filed 5/21/2021, with respect to claims 12-23 rejected under 35 U.S.C 112 (b) have been fully considered and are persuasive.  The 35 U.S.C 112 (b) rejection of claims 12-23 has been withdrawn. 

Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. Applicant’s specifically argues on Pages 1-2 of the Remarks that “The applied art of Utsumi is not seen to disclose or to suggest the features of amended independent Claims 12 and 24. More particularly, the applied art is not seen to disclose or to suggest at least the features of a controller that includes a memory device that stores instructions and a processor that executes the instructions, and identifies factors that prevent the power switch from switching to the OFF state or the ON state based on information indicating a state of the power supply to the driver and information indicating a state of the power switch.” However, the examiner respectfully disagrees.

Utsumi teaches in Para. Sect. [0064]-[0066] and as illustrated in FIG. 4, an "automatic-OFF state" referring to one of the power states shifted by the control unit 10 executing an automatic-OFF drive of the power switch 133 if a case where the user does not perform any operation is continued during a predetermined shifting period of the automatic-OFF state (Tsh) in the power saving state. In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.  The shifting period of the automatic-OFF state (Tsh) is a time period which is preset by the user operating a key (not illustrated) on the operation panel 14 and stored in the data area of the ROM 104.  A set shifting period (Tsh) can be read by the CPU 102 from the ROM 104. If a case where the user does not perform any operation is continued during the Tsh period from the power saving state, the control unit 10 executes  "shutdown preparation control" described below.  In the shutdown preparation control, the control unit 10 switches the output port P4 to stop supplying power to the operation panel 14 by the control of the transistor unit 132 and supplies power only to the control unit 10 from the DC power generation unit 131. Thus, the prior art of Utsumi continues to teach the amended limitations as outlined in claim 12 and similar claim 24 as required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a memory device that stores” in claim 12.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 12: “a memory device” corresponds to “RAM 202”.  ‘The RAM 202 provides a system work memory for the operation of the CPU 201 and serves as a memory for temporarily storing image data. This RAM 202 is formed by an SRAM that can hold a stored content even after the power off of the apparatus and a DRAM in which a stored content is deleted by the power off of the apparatus. The boot program and the like of the apparatus are stored in the ROM 203. The HDD 204 is a hard disk drive and can store system software and image data. (See Applicant’s Drawing, Fig. 2, RAM 202 and Applicant’s Specification, Para. [0030]).



11.	Dependent claims 13-16 and 18-23 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12-16 and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsumi (US PG. Pub. 2013/0204400 A1).

	Referring to Claim 12, Utsumi teaches an electronic device (See Utsumi, Figs. 1-2, image Forming Apparatus 1) comprising:
a power switch (See Utsumi, Fig. 3, Power Switch 133) to turn the electronic device ON or OFF (See Utsumi, Figs. 1-4, Normal State, Sect. [0051], [0056], By the user manually switching the power switch 133 to ON, the control unit 10 can be operated by receiving power of the DC power source 15a of the DC power generation unit 131…Hence, After the user turns on the power switch 133, the DC power generation unit 131 supplies power to each unit of the image forming apparatus 1 (i.e. printing unit 12, reading unit 11, operation panel 14 and control unit 10) and the user can operate the entire image forming apparatus 1);
a driver (See Utsumi, Fig. 7, Toggle Mechanical Relay and Solenoid 134 in Power Switch 133 as Driver) that switches the power switch to ON state or OFF state (See Utsumi, Sect. [0049] lines 6-7, the power switch 133 uses a rocker switch (a see-saw switch), for example, illustrated in FIG. 7, which is provided with a toggle mechanical relay (i.e. driver) that drives the rocker switch to an OFF-position by energizing the solenoid 134 inside the power switch 133.); 
a power supply circuit (See Utsumi, Fig. 3, The DC power generation unit 131) that supplies power to the driver (See Utsumi, Fig. 3, Sect. [0048], The DC power generation unit 131 rectifies power supplied from a commercial power supply (AC 100 V), transforms, and supplies the power to each unit of the image forming apparatus 1 as DC power sources 15a, 15b, 15c, and 15d.); 
a power controller (See Utsumi, Fig. 1, Control Unit 10) that controls power supply to the driver to switch the power switch to the OFF state or the ON state (See Utsumi, Sect. [0070], When the shutdown preparation control is completed, the control unit 10 executes an off-drive of the power switch 133.  More specifically, the control unit 10 supplies power to the solenoid 134 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit.  In the power-off drive (or automatic-OFF drive) of the power switch 133, the output port P1 of the CPU 102 is controlled to supply power to the solenoid 134, turning off the switches 135 and 136.); and
a controller (See Utsumi, Fig. 1, Control Unit 10) that includes a memory device (See Utsumi, Fig. 2, Sect. [0038], The control unit 10 includes a CPU 102, a random access memory (RAM) 103, a read only memory (ROM) 104) that stores instructions (See Utsumi, Sect. [0039], The CPU 102 generally controls the blocks according to various control programs.  The various control programs are executed by reading the control programs stored in a program area of the ROM 104.  Alternatively, the various control programs are executed by decompressing and developing compressed data stored in the program area of the ROM 104 and loading into the RAM 103.  Further, the various control programs may be stored in a hard disk drive (HDD) (not illustrated) or a solid state drive (SSD) in a compressed state or a decompressed state) and a processor (See Utsumi, Fig. 2, CPU 102) that executes the instructions (See Utsumi, Fig. 4, Sect. [0059]-[0063], In the power saving state, if the user performs the following operations (1) to (4), for example, the CPU 102 recognizes the operation to switch the output ports P2 and P3, supplying the power sources 15b and 15c (in other words, supplying power to the printing unit 12 and the reading unit 11), thereby the power saving state is returned to the normal state: (1) Pressing the operation key of the operation panel 14) (2) Inputting a job from the network I/F 118 (input of a returning trigger) (3) Inputting a job from the USB I/F 115 (input of the returning trigger) (4) Inputting a job from the MODEM I/F 111 (input of the returning trigger), and identifies factors that prevent the power switch from switching to the OFF state or the ON state based on information indicating a state of the power supply to the driver and information indicating a state of the power switch (See Utsumi, Fig. 4, Sect. [0064]-[0066], In FIG. 4, the term "automatic-OFF state" refers to one of the power state shifted by the control unit 10 executing an automatic-OFF drive of the power switch 133 if a case where the user does not perform any operation is continued during a predetermined shifting period of the automatic-OFF state (Tsh) in the power saving state. In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.  The shifting period of the automatic-OFF state (Tsh) is a time period which is preset by the user operating a key (not illustrated) on the operation panel 14 and stored in the data area of the ROM 104.  A set shifting period (Tsh) can be read by the CPU 102 from the ROM 104. If a case where the user does not perform any operation is continued during the Tsh period from the power saving state, the control unit 10 executes  "shutdown preparation control" described below.  In the shutdown preparation control, the control unit 10 switches the output port P4 to stop supplying power to the operation panel 14 by the control of the transistor unit 132 and supplies power only to the control unit 10 from the DC power generation unit 131.).

	Referring to Claim 13, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), further comprising a switch connected between the driver and the power supply circuit (See Utsumi, Fig. 3, Sect. [0049], The power switch 133 is provided with a solenoid 134 therein.  The solenoid 134 is energized to open the contacts of switches 135 and 136, turning off the power switch 133.  In the present exemplary embodiment, the power switch 133 uses a rocker switch (a see-saw switch), for example, illustrated in FIG. 7, which is provided with a toggle mechanical relay that drives the rocker switch to an OFF-position by energizing the solenoid 134 inside the power switch 133.), and the switch is switched to an ON or OFF state in accordance with a control signal from the power controller (See Utsumi, Sect. [0051] lines 4-9, If the image forming apparatus 1 satisfies a condition for exerting an automatic power-OFF function, the control unit 10 supplies power to the solenoid 134 by the control signal 16a of the power switch 133 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit (OFF driving of the power switch).).

	Referring to Claim 14, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the power See Utsumi, Fig. 5, Sect. [0052], In step S506, the CPU 102 performs setting to the reset circuit 126 to 
output the reset signal to the control circuit 10, thereby controlling execute 
for rebooting the image forming apparatus 1.  As described above, the power-off 
drive of the power switch 133 provided with the mechanical relay is executed 
after the completion of the shutdown preparation control of the control circuit 
10 of the image forming apparatus 1.  If the supply of power source is not cut 
off even after the predetermined time period elapses after the power-off drive 
of the power switch 133 is started, the CPU 102 reboots the image forming 
apparatus 1.  Such a configuration can avoid a "freezing state" in which the 
image forming apparatus 1 does not receive any operation, even in a case where 
the power switch 133 is not thrown to the off-position because some external 
force is applied to the on-side of the power switch 133.).

	Referring to Claim 15, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the power controller includes a memory that stores the information indicating a state of the power supply to the driver (See Utsumi, Fig. 4, Sect. [0065], In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.  The shifting period of the automatic-OFF state (Tsh) is a time period which is preset by the user operating a key (not illustrated) on the operation panel 14 and stored in the data area of the ROM 104.  A set shifting period (Tsh) can be read by the CPU 102 from the ROM 104.).

	Referring to Claim 16, Utsumi teaches the device according to claim 15 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein after the power supply to the driver, the power controller stores the information of the power supply to the driver (See Utsumi, Fig. 4, Sect. [0065], In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.  The shifting period of the automatic-OFF state (Tsh) is a time period which is preset by the user operating a key (not illustrated) on the operation panel 14 and stored in the data area of the ROM 104.  A set shifting period (Tsh) can be read by the CPU 102 from the ROM 104.).

	Referring to Claim 18, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein an instruction for causing the power controller to control the power supply to the driver is issued in accordance with having for the processor written data in a register of the power controller (See Sect. [0068], [0070], When the shutdown preparation control is completed, the control unit 10 executes an off-drive of the power switch 133, the control unit 10 supplies power to the solenoid 134 to switch the switches 135 and 136 to OFF, stopping supplying power to each unit.  In the power-off drive (or automatic-OFF drive) of the power switch 133, the output port P1 of the CPU 102 is controlled to supply power to the solenoid 134, turning off the switches 135 and 136…The control unit 10 transfers data requiring backup even after power off such as the reception data of the MODEM 111 and data set by the operation panel 14 among the data stored in the RAM 103 to the data area of the ROM 104 and stored.).

	Referring to Claim 19, Utsumi teaches the device according to claim 18 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the processor issues the instruction to the power controller in response to a shutdown instruction by remote control (See Utsumi, Fig. 5, Sect. [0077], In step S501, the CPU 102 executes the shutdown preparation control using network interface communication.  In the shutdown preparation control, the CPU 102 switches the output port P4 to stop supplying power to the operation panel 14 by the control of the transistor unit 132.  The CPU 102 stops communication process of the line I/F 112, the USB I/F 115, and the network I/F 118 in the control unit 10 to stop the job detection function functioning in the power saving state.  Furthermore, the CPU 102 transfers data requiring backup even after power off such as the reception data of the MODEM 111 and data set by the operation panel 14 among the data stored in the RAM 103 to the ROM 104 and stored therein.  If a storage device such as a HDD in which an ending sequence at the time of turning off power is prescribed is used as an auxiliary storage device in the control unit 10, the CPU 102 executes a 
prescribed power-off control on the auxiliary storage device.).

Referring to Claim 20, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein if a number of times in which the controller has determined that the power switch is not switched to the OFF state has reached a predetermined number (See Utsumi, Sect. [0123] lines 1-9, If the CPU 102 determines that the number of times of executing the reboot (Crb) is two or more (YES in step S1108), the CPU 102 proceeds to step S1109.  In step S1109, the CPU 102 switches the setting of the automatic power-off function of the image forming apparatus 1 to an OFF position (normally, an ON position means the execution of the power switch automatic-OFF control).  In other words, the CPU 102 switches the setting not to execute the automatic power-off function (or, to nullify the automatic power-off function).), the controller presents, to a user, the factor that prevents the power switch from switching to OFF state (See Utsumi. Figs. 11-12, Step S1110, Sect. [0124], In step S1110, the CPU 102 displays message, in FIG. 12 on the display unit 141 of the operation panel 14, a screen for warning and notifying the user that the automatic power-off does not normally function due to a system failure.  A message notifies the user that the automatic power-off cannot normally function (the power-off drive of the power switch 133) because the power switch 133 fails and the setting of the automatic power-off function of the image forming apparatus is forcibly switched to OFF.).

	Referring to Claim 21, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), further comprising:
(See Utsumi, Fig. 10, Display Unit 141 on operation panel 14) that displays information (See Utsumi, Fig. 10, Sect. [0108], the operation panel 14 includes a display unit 141 having a screen for warning and notifying the user that the automatic power-off does not normally function), 
wherein the controller notifies the factor using the display (See Figs. 9-10, Sect. [0109], In step 907 of FIG. 9, the CPU 102 displays a message 1001 on the display unit 141 of the operation panel 14 (See Fig. 10).  A message notifies the user that automatic power-off cannot normally function and the power switch 133 may fail if reboot is repeated a plurality of numbers of times.).

	Referring to Claim 22, Utsumi teaches the device according to claim 12 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the power switch (See Utsumi, Fig. 3, Power Switch 133) comprises a power switch (See Fig. 7, rocker switch) that includes a mechanical relay (See Utsumi, Fig. 7, Sect. [0049], the power switch 133 uses a rocker switch (i.e. see-saw switch, See Fig. 7) which includes a toggle mechanical relay).

	Referring to Claim 23, Utsumi teaches the device according to claim 22 (See Utsumi, Figs. 1-2, image Forming Apparatus 1), wherein the driver (See Utsumi, Fig. 7, Toggle Mechanical Relay and Solenoid 134 in Power Switch 133 as Driver) includes a solenoid that drives the mechanical relay (See Utsumi, Fig. 7, Sect. [0049], The power switch 133 is provided with a solenoid 134… the power switch 133 (i.e. rocker switch (a see-saw switch, in FIG. 7)) provided with a toggle mechanical relay that drives the rocker switch to an OFF-position by energizing the solenoid 134 inside the power switch 133. Therefore, the driver in the power switch 133 forming a toggle mechanical relay as shown in Fig. 7, is provided with solenoid 134 to drive the power switch 133 (i.e. mechanical relay)).

	Referring to Claim 24, Utsumi teaches a method (See Utsumi, Fig. 9, Flowchart Method, Steps S901-S908) of presenting an error in power off of an electronic device including a power switch that turns the electronic device ON or OFF and a driver that switches the power switch (See Utsumi, Sect. [0117], the automatic-OFF drive performed by the power switch 133 with the mechanical relay is executed after the completion of the shutdown preparation control of the control circuit 10 of the image forming apparatus 1.  If the supply of power source is not cut off, even if a predetermined time period elapses after the power switch off drive is executed, the control circuit 10 performs control to reboot the image forming apparatus 1.  In the initialization operation after reboot, if the control circuit 10 detects the execution of reboot, the control circuit 10 notifies the screen of the operation unit that the power switch may fail.  Such a configuration can inhibit the freeze state that the image forming apparatus does not receive any operation because the power switch-off drive is not performed due to failure in the power switch even if the power switch is turned on and can notify the user that the power switch may fail.), the method comprising:
supplying power to the driver See Utsumi, Fig. 3, Sect. [0048], The DC power generation unit 131 rectifies power supplied from a commercial power supply (AC 100 V), transforms, and supplies the power to each unit of the image forming apparatus 1 as DC power sources 15a, 15b, 15c, and 15d.);
storing information indicating a state of the power supply to the driver in a memory (See Utsumi, Sect. [0065], In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.  The shifting period of the automatic-OFF state (Tsh) is a time period which is preset by the user operating a key on the operation panel 14 and stored in the data area of the ROM 104.);
storing information indicating a state of the power switch in the memory (See Utsumi, Sect. [0075], FIG. 5 is a flow chart illustrating an example of the power switch automatic-OFF control according to the first exemplary embodiment.  The processes illustrated in the flow chart of FIG. 5 are realized by the CPU 102 executing the program computer-readably stored in the ROM 104 (or loaded to the RAM 103 from the ROM 104).); and
identifying factors that prevent the power switch from switching to the OFF state or the ON state based on information indicating the state of the power supply to the driver and information indicating a state of the power switch, stored in the memory (See Utsumi, Fig. 4, Sect. [0064]-[0066], In FIG. 4, the term "automatic-OFF state" refers to one of the power state shifted by the control unit 10 executing an automatic-OFF drive of the power switch 133 if a case where the user does not perform any operation is continued during a predetermined shifting period of the automatic-OFF state (Tsh) in the power saving state. In the automatic-OFF state, a normal drive of the power switch 133 turns off the switches 135 and 136 to stop the entire power source 15 supplied from the power source 13 to each unit.  The shifting period of the automatic-OFF state (Tsh) is a time period which is preset by the user operating a key (not illustrated) on the operation panel 14 and stored in the data area of the ROM 104.  A set shifting period (Tsh) can be read by the CPU 102 from the ROM 104. If a case where the user does not perform any operation is continued during the Tsh period from the power saving state, the control unit 10 executes  "shutdown preparation control" described below.  In the shutdown preparation control, the control unit 10 switches the output port P4 to stop supplying power to the operation panel 14 by the control of the transistor unit 132 and supplies power only to the control unit 10 from the DC power generation unit 131.).
Cited Art

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okuzono et al. (US PG. Pub. No. 2010/03255462 A1) discloses an image processing apparatus that is capable of being instructed to power off, by a power switch or a command from an external apparatus, and is capable of executing the restart thereof under appropriate conditions.  When power-off is instructed, shutdown is started.  Upon completion of the shutdown, if the power switch is on, and at the same time the power-off has been instructed by the power switch of the apparatus, the restart of the apparatus is executed, whereas upon completion of the shutdown, if the power-off has been instructed by a command from the external apparatus, the restart of the apparatus is not executed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571) 270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677